COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re TMX Finance of Texas, Inc.; TitleMax of Texas, Inc.;
                            and TMX Finance LLC

Appellate case number:      01-15-00126-CV

Trial court case number:    2013-33584

Trial court:                152nd Judicial District Court of Harris County

        On December 4, 2014, this Court granted the motion for temporary relief filed by
the above relators to stay all trial court orders and rulings regarding the apex deposition
of their CEO Tracy Young, until this Court resolved their petition for a writ of mandamus
under No. 01-14-00964-CV. Now on February 11, 2015, relators filed a new mandamus
petition requesting that this Court order the trial court to: (1) vacate its January 23, 2015
oral ruling compelling the apex deposition of their COO Otto Bielss; and (2) grant
relators’ January 13, 2015 motion for protection from the apex deposition of Mr. Bielss.
On February 12, 2015, relators filed an amended unopposed motion for temporary relief
requesting that we similarly stay all trial court orders and rulings regarding the apex
deposition of Mr. Bielss until this Court resolves their new mandamus petition.
        Accordingly, we grant the relator’s motion and ORDER that all orders and rulings
regarding the apex deposition of relators’ COO Otto Bielss in the above-referenced trial
court case are stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the
mandamus petition in this Court is finally decided or the Court otherwise orders the stay
lifted. Any party may move for reconsideration of the stay. See id. at 52.10(c).
       Further, the Court requests a response to the petition for writ of mandamus by the
real parties in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be due
within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court
Date: February 19, 2015